          Case 1:21-cv-00487-JMF Document 21 Filed 01/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                                         1/28/21
SOUTHERN DISTRICT OF NEW YORK


  Willis RE Inc.,

                         Plaintiff,                                   21
                                                                      20-cv-487 (CM)
                   –v–
                                                                             ORDER
  Paul Herriott,

                         Defendant.


ALISON J. NATHAN, District Judge:

       The Court is in receipt of Plaintiff’s request for an Order to Show Cause why a

preliminary injunction should not issue. The parties are hereby ORDERED to meet and confer

and propose a schedule for the Plaintiff’s proposed show cause order by 12:00 P.M. EST

tomorrow January 29, 2021. If agreement on the schedule cannot be reached, the parties should

so indicate by that time and submit their respective proposals in writing.

       SO ORDERED.

Dated: January 28, 2021
       New York, New York
                                                 ____________________________________
                                                            ALISON J. NATHAN
                                                      United States District Judge, Part I
